                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

RICHARD C. FITZPATRICK,

       Plaintiff,

v.                                                       Case No: 5:19-cv-623-Oc-30PRL

ROBERT WILKIE and DEPARTMENT
OF VETERANS AFFAIRS,

       Defendants.


                                         ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 9) and Plaintiff’s objection

(Dkt.10).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s objection and in conjunction with an independent examination of the file,

the Court is of the opinion that the Magistrate Judge's Report and Recommendation should

be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 9) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

       2.     Plaintiff’s Motion to Proceed in forma pauperis (Dkt. 2) is DENIED.

       3.     Plaintiff’s Amended Complaint is DISMISSED.
      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 6th day of March, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
